Title: To Thomas Jefferson from Thomas Rodney, 1 July 1803
From: Rodney, Thomas
To: Jefferson, Thomas


          
            Dear Sir
                     
            Dover July 1. 1803.
          
          Upon consulting my friends, I found most of my connections very reluctant to my seperating from them at so great a distance, and to my resigning a permanent Station for such as may be but temporary; and many Political friends regret the Injury the Republican Interest here may sustain by my leaving the State, yet considering that my services may be of much greater National advantage in that Part of our Empire than here, most of them, tho reluctantly, acquiese in my determination to accept Your proposials, to act as one of the Judges for the Missisipi territory, and as one of the Commissioners for the district west of Pearl River—Since having formed this Resolution I begin to feel a more lively Interest in the prosperity of that particular part of our country and shall exert all my humble abilities with Integrity and fidility to promote its welfare—as I propose setting out on my Journey by the Middle of august perhaps it may be necessary for me in the meantime to wait on you at the seat of Government to receive Your Instructions and such authentic papers & Doquements as are necessary in Conducting the business there, unless they be already forwarded or you prefer forwarding them in some other way—
          I beg leave here to mention that as my Journey will be pretty long, It would be very pleasing to have an agreeable Companion with me—A young Gentleman of good carrecter and promising abilities who studied the Law under my son C.A.R. and was admitted at our last supreme Court has proposed to go with me if he can obtain the appointment of Register or Clerk for Either of the Districts, but would prefer the one in which I may act as Commissioner. his Name is William Shields, and I am persuaded he would be a Valuable acquisition to that new part of Our Country.
          
          My Intention is To go by the way of Fort Pitt and thence down the Ohio and Missisipi by water to the Natches unless you should think it more to the public Interest to take some other Road. Please to accept assurances of my very high respect and Esteem.
          Your Most Obedient
          
            Thomas Rodney
          
        